DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,727,913. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim the similar subject matters as shown in bold type below in the table. 

Instant Application
U.S. Patent No. 10,727,913
Claim 9: An integrated circuit comprising:   
      control circuitry which, in operation, controls generating control information for specifying one of a plurality of precoding methods to be used to generate first transmission symbols and second transmission symbols, wherein the plurality of precoding methods includes a first precoding method where a fixed precoding matrix is used, a second precoding method where a precoding matrix with a phase shift is used, an amount of the phase shift being switched periodically and a third precoding method for spatial multiplexing, and        
         generating the first transmission symbols and the second transmission symbols by applying a precoding matrix to first modulated symbols and second modulated symbols based on the control information, wherein the phase shift 1s applied to one of the first modulated symbols and the second modulated symbols; and 
         at least one output coupled to the control circuitry, wherein the at least one output, in operation, outputs the generated first transmission symbols and second transmission symbols from two or more antennas and outputs the generated control information.
Claim 10: The integrated circuit according to claim 9, wherein the amount of the phase shift is switched symbol by symbol.
Claim 11: The integrated circuit according to claim 9, wherein the at least one output, in operation, outputs the generated first transmission symbols and second transmission symbols in a same time period over a same frequency band.
Claim 12: The integrated circuit according to claim 9, wherein when the control information indicates that the precoding matrix with the phase shift should not be used to generate the first and second transmission symbols, the control circuitry generates the first transmission symbols and the second transmission symbols by applying the precoding matrix to the first modulated symbols and the second modulated symbols without applying the phase shift.
Claim 1: A communication apparatus comprising: 
        control information generation circuitry which, in operation, generates control information for specifying one of a plurality of precoding methods to be used to generate first transmission symbols and second transmission symbols, wherein the plurality of precoding methods includes a first precoding method where a fixed precoding matrix is used, a second precoding method where a precoding matrix with a phase shift is used, an amount of the phase shift being switched periodically and a third precoding method for spatial multiplexing; 
      a precoder which, in operation, generates the first transmission symbols and the second transmission symbols by applying a precoding matrix to first modulated symbols and second modulated symbols based on the control information, wherein the phase shift is applied to one of the first modulated symbols and the second modulated symbols; and 
        a transmitter which, in operation, transmits the generated first transmission symbols and second transmission symbols from two or more antennas and transmits the generated control information.
Claim 2: The communication apparatus according to claim 1, wherein the amount of the phase shift is switched symbol by symbol.
Claim 3: The communication apparatus according to claim 1, wherein the transmitter, in operation, transmits the generated first transmission symbols and second transmission symbols in a same time period over a same frequency band.
Claim 4: The communication apparatus according to claim 1, wherein when the control information indicates that the precoding matrix with the phase shift should not be used to generate the first and second transmission symbols, the precoder generates the first transmission symbols and the second transmission symbols by applying the precoding matrix to the first modulated symbols and the second modulated symbols without applying the phase shift.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0205533 Lee et al disclose phase shifting based precoding. US 2011/0243272 Hammarwall et al disclose precoding. US 2011/0134902 Ko et al disclose precoding in spatial multiplexing. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
September 21, 2021
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632